Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to amendment filed on 12/30/20.  Claims 1 and 11 are amended.  Claims 1-20 are pending.
The previous 112 second paragraph rejection is withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kitano ( 6902752)  in view of Squicciarini ( 4735566), Petrofsky ( 5045333), Nishijima ( 4463029) and Stolz ( 2009/0047391).
For claims 1,11, Kitano discloses a method of forming flour based food products such as cream puffs, doughnuts, breads and the like.  The method comprises the step of coating a coating material on confectionery product.  The confectionery product includes dough.  The products are coated with a coating composition comprising fat in amount of 25-75%, preferably 28-50% and sugar in amount of 25-75%. The coating composition also contain solid components such as milk product, a cacao mass, a cheese powder, buttermilk powder, a coffee powder, fruit juice powder and the like can be used to give a variety of flavor.  For claims 9,19, the fat used has a melting point of about 10-40 degree C.  When the coated baked products are stored, they do not suffer from the stickiness and the sugar-sagging.  The coated baked products are packaged in a sealed bag.  Example 1 shows coating 7.5 g of  the coating material on each 30 g of donut. Kitano discloses that in the case where a coating material for the confectionery bakery use is coated on a dough and the coated dough is stored at 5 degree C or above, the content of the a solid fat at 20 degree C is preferably 45% or more. ( see col. 1 lines 55-60, col. 2 lines 1-6, 49-60, col. 3 lines 19-37, col. 4  and the examples.)

Petrofsky discloses a method for making bakery goods.  Petrofsky discloses a novel container which comprises a first compartment to contain a dough for baking in the container.  The doughs include yeast raised dough comprising flour and yeast.  The compartment is formed of aluminum or other material acceptable for use as a baking container for conventional oven.  On the other hand, if a microwave recipe is used, the compartment would be formed of a microwave acceptable material.  ( see columns 1-3 and claim 1.
Nishijima discloses a baking and cooking which is adapted to accommodate an amount of dough to be placed directly in conventional ovens or microwave ovens for baking and cooking.  The tray permits easy recovery of the cooked foodstuff, excels in heat resistance and can be used not only with conventional ovens but also microwave.  The tray sheet comprises a laminated body obtained by coating a base stock of paper with barrier layer followed by coating of a release layer.  From the sheet is prepared a tray for baking.  The barrier layer composes mainly of polyvinyl alcohol.  The tray can be heated in oven maintained at 200 degrees C.  ( see columns 1-2)
Squicciarini discloses a method for cutting dough strip.  A dough is extruded to form a ribbon of extruded dough.  The ribbon of extruded dough is cut into dough pieces by means of high velocity liquid jet.  ( see abstract)
Stolz discloses a method of preparing dough products.  The method comprises the steps of forming a dough and applying a coating composition directly to the outside surface of the dough.  The coating composition is applied to cover at least 30% of the outside surface.  The coating does not need to completely cover the outside surface of the dough product. ( see paragraphs 0009,0011,0012,0035)
.
Response to Arguments
Applicant's arguments filed 12/30/20 have been fully considered but they are not persuasive.
In the response, applicant argues none of the references teaches applying a coating to only a portion of the at least  one strip of substantially uncooked dough.  A new reference is applied to show that dough surface can be coated partially to fully.  As to the way the dough pieces are placed into  the container. The examiner maintains her position that such parameter is an obvious matter of choice.  It would have been obvious to place the dough pieces in the container in any manner as an obvious matter of preference.  It is obvious that if the coating is only on one surface, there will be dough to dough contact and to have coating to coating contact if two surfaces with coating are placed next to each other when the pieces are placed in a container.  How the pieces are placed in the container is an obvious matter of preference in absence of showing of criticality or unexpected result.  The adhesion of dough pieces as they are packed in the container during cooking is a natural occurrence of dough as dough expands during cooking.  The presence of the coating is a barrier; thus, it is a natural occurrence that the presence of the coating will prevent sticking.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 20, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793